Exhibit 10.5

AMENDMENT NO. 1 DATED JANUARY 29, 2017

TO THE

IXIA OFFICER SEVERANCE PLAN

(As Amended and Restated effective February 12, 2016)

WHEREAS, Ixia (“Ixia” or the “Company”) previously adopted the Officer Severance
Plan effective September 1, 2000 (the “Plan”), in order to provide severance
benefits to certain officers of the Company; and

WHEREAS, the Company amended and restated the Plan effective January 1, 2009 in
the form of the Ixia Officer Severance Plan (As Amended and Restated effective
January 1, 2009), which plan, as amended, was further amended and restated
effective February 12, 2016 in the form of the Ixia Officer Severance Plan (As
Amended and Restated effective February 12, 2016) (the “Restated Plan”); and

WHEREAS, the Company reserved the right to amend the Restated Plan pursuant to
Section 10(g) thereof; and

WHEREAS, the Company desires to amend the Restated Plan to implement a “best
net” provision with respect to certain severance benefits potentially payable to
Eligible Officers (as defined in the Restated Plan);

NOW, THEREFORE, effective immediately, Section 4(h) of the Restated Plan is
amended to read in its entirety as follows:

“(h)        Section 280G and Best Net After-Tax. Notwithstanding anything herein
to the contrary, to the extent that the severance benefits to be paid to an
Eligible Officer exceed an amount equal to three times the Eligible Officer’s
base compensation as determined pursuant to Code Section 280G (“Threshold 280G
Compensation”) and triggers the Code Section 4999 excise tax or any interest or
penalties with respect to such excise tax (collectively, the “Excise Tax”), Ixia
shall determine, reasonably and in good faith, whether a reduction in the
severance benefits by the minimum amount necessary to ensure that they are less
than the Threshold 280G Compensation would result in such Eligible Officer
receiving greater after-tax severance benefits than he or she would receive if
the full severance benefits were paid. In the event the net after-tax severance
benefits payable after such reduction is greater than the full severance
benefits without any such reduction, the amount of severance benefits shall be
reduced to the minimum extent necessary to ensure that the severance benefits do
not exceed the Threshold 280G Compensation. Any such reductions shall be made
first from compensation which is not deferred compensation subject to regulation
under Code Section 409A. In the event the net after-tax severance benefits
payable after such reduction is less than the full severance benefits payable
without any such reduction, the Eligible Officer shall be entitled to receive
all such severance benefits and shall be solely liable for any and all Excise
Tax related thereto. This Section 4(h) shall apply only with respect to a
severance benefit which is a “parachute payment” within the meaning of Code
Section 280G.”

IN WITNESS WHEREOF, Ixia, as the Company, has caused this instrument to be duly
executed.

 

  IXIA  

Dated: January 29, 2017

  By:  

        /s/ Bethany Mayer

     

  Bethany Mayer

     

  President and Chief Executive Officer

 